             Case 3:20-cv-00065-LRH-CLB Document 19 Filed 06/11/20 Page 1 of 2



 1
                                    UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     ALAYNA SAUNDERS, et al.,                        )      CASE NO. 3:20-cv-00065-LRH-CLB
 4                                                   )
                               Plaintiffs,           )
 5                                                   )
 6   vs.                                             )      MINUTE ORDER RE:
                                                     )      IN-PERSON HEARING
 7   MCDONALD’S OF KEYSTONE,                         )
                                                     )
 8                             Defendant.            )
 9                                                   )

10            IT IS HEREBY ORDERED that an in-person continued Early Neutral Evaluation will
11   be conducted on THURSDAY, JULY 30, 2020 at 10:00 A.M., before Magistrate Judge Robert
12
     A. McQuaid, Jr., Courtroom 6, Bruce R. Thompson U.S. Courthouse and Federal Building, 400
13
     South Virginia Street, Reno, Nevada.
14

15            The Court is closely following and reinforcing the guidelines from the CDC and other

16   relevant health authorities and is taking precautionary measures to limit the potential spread of
17   the COVID-19 virus. For example:
18
           • All visitors to the courthouse will be required to maintain a social distance of at least six
19           feet and either wash their hands or use hand sanitizer before entering the courtroom.
20         • Inside the courtrooms, chairs, tables, and microphones that have been utilized will be
21           cleaned after each hearing. Counsel are encouraged to bring disinfectant wipes to clean
             the surface areas utilized to their own comfort level as well.
22
           • Hearing attendees are encouraged to bring and wear personal protective equipment
23           including face masks, gloves, or other protective coverings.
24
           • Documents that will be referenced or utilized during a hearing must be emailed to the
25           Courtroom Deputy and any other necessary recipient (e.g., opposing counsel, defendant)
             at least 24 hours before the hearing.
26

27         • Any necessary signed documents must be filed at least one day before the scheduled
             hearing as required by General Order 2020-05.
28
                                        MNUTE ORDER IN CHAMBERS - 1
           Case 3:20-cv-00065-LRH-CLB Document 19 Filed 06/11/20 Page 2 of 2



 1          If you do not feel well, contact the Courtroom Deputy immediately to reschedule
 2
     this hearing or make arrangements to attend it remotely. DO NOT COME TO THE
 3
     COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a
 4
     cough, fever, or shortness of breath, or if you have been in contact with anyone who has
 5

 6   been recently diagnosed with a COVID-19 infection. Refer to Temporary General Order

 7   2020-02 for additional courthouse-access policies and procedures.
 8
            Dated this 11th day of June, 2020.
 9

10
                                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                    MNUTE ORDER IN CHAMBERS - 2
